******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
VALDEMIRO SANTOS v. MASSAD-ZION MOTOR
        SALES CO., INC., ET AL.
              (AC 36986)
              Lavine, Beach and Alvord, Js.
   Argued May 20—officially released September 22, 2015

(Appeal from Superior Court, judicial district of
      Ansonia-Milford, Matasavage, J.)
  Richard F. Connors, for the appellants (defendants).
  Catherine L. Creager, with whom, on the brief, was
Kevin A. Coles, for the appellee (plaintiff).
                         Opinion

   BEACH, J. The defendants, Massad-Zion Motor Sales
Co., Inc. (Massad-Zion), David Massad, and Steven
Zion,1 appeal from the judgment of the trial court enforc-
ing a settlement agreement purportedly entered into by
the defendants and the plaintiff, Valdemiro Santos. The
defendants claim that the court erred because the par-
ties had not reached a clear and unambiguous
agreement as to the terms of a confidentiality provision,
an essential component of the parties’ settlement
agreement. We agree and, accordingly, reverse the judg-
ment of the trial court.
   The plaintiff instituted an action against the defen-
dants on April 2, 2012. The complaint alleged that, in
contravention of the plaintiff’s employment contract,
the defendants, a Wallingford retail auto dealership,
which was the plaintiff’s former employer, and two of
its owners, knowingly and intentionally concealed from
the plaintiff the amount of the monthly gross sales of
vehicles in order to reduce the amount of bonuses it
had to pay to the plaintiff. The defendants denied this
claim in their answer.
   On April 28, 2014, the court, Hon. John W. Moran,
judge trial referee, held a pretrial conference during
which the parties, represented by counsel, discussed a
potential settlement. During the two hour negotiation,
the parties agreed to an amount to be paid by the defen-
dants’ insurer, an amount to be paid by the defendants
themselves, how the amount was to be divided between
attorney’s fees and damages, and to include a mutual
nondisparagement and nondisclosure provision (confi-
dentiality provision).2 The parties represented to the
court that they had reached an agreement; all that
remained was for the defendants’ lawyer, Richard Con-
nors, to draft a confidentiality provision and to submit
it to the plaintiff’s lawyer, Catherine L. Creager, for
her review.
  On May 6, 2014, the plaintiff filed a motion to enforce
the settlement agreement. On June 6, 2014, the defen-
dants filed an objection to the motion on the ground
that the plaintiff had breached confidentiality—a term
of the settlement agreement—before the specific terms
could be agreed upon, and, as such, the settlement
agreement was unenforceable.
  On June 9, 2014, the court, Matasavage, J., held an
evidentiary hearing on the motion to enforce the settle-
ment agreement. See Audubon Parking Associates Ltd.
Partnership v. Barclay & Stubbs, Inc., 225 Conn. 804,
811, 626 A.2d 279 (1993) (holding that settlement
agreements may be summarily enforced within frame-
work of original action); see also Vance v. Tassmer,
128 Conn. App. 101, 105, 16 A.3d 782 (2011) (trial court
conducted evidentiary hearing to enforce settlement
agreement pursuant to Audubon Parking Associates
Ltd. Partnership), appeal dismissed, 307 Conn. 635, 59
A.3d 170 (2013) (certification improvidently granted).
The plaintiff offered two witnesses, Creager and Frank
McGovern, a former Massad-Zion employee, to refute
the allegation that he breached confidentiality. The fol-
lowing evidence was presented to the trial court.
   Before leaving the courthouse after the April 28, 2014
settlement negotiation, Creager instructed the plaintiff
that ‘‘he shouldn’t talk about the case to anyone and if
anyone approached him about the case, all he should
say was that it had settled.’’ On May 5, 2014, Connors
telephoned Creager and told her that the settlement
agreement was ‘‘off.’’ In a subsequent e-mail, Connors
explained that the plaintiff had breached the ‘‘condition
of confidentiality’’ by disclosing to a third party the
total settlement amount, the amount that the insurance
company was to pay, and the amount the defendants
planned to contribute. Creager testified that she assured
Connors that the plaintiff could not possibly have dis-
closed such information as she had never informed the
plaintiff what portion of the settlement the insurance
company was supplying and what portion was the
defendants’ responsibility.
   Creager telephoned the plaintiff to relay the conversa-
tion. Creager testified that the plaintiff had denied
speaking with anyone about the settlement amount, but
he did mention that Judy Miller had approached him.3
Miller, the former fiance´e of Zion, was then engaged to
McGovern, who was deciding whether to pursue his
own claim alleging a similar cause of action against the
defendants. The plaintiff told Creager that Miller had
approached him and congratulated him on reaching a
settlement with the defendants. The plaintiff asserted
to Creager that he did not discuss any details of the
settlement with Miller; he merely acknowledged the
existence of the settlement when accepting her congrat-
ulations. Creager replied to Connors in an e-mail reiter-
ating that she had never disclosed the insurance
payment information to the plaintiff, and that the plain-
tiff denied breaching confidentiality.
   Despite assurances from the plaintiff that he had not
discussed the details of the settlement, the defendants
maintained that the plaintiff had ‘‘breached the condi-
tion of confidentiality’’ by discussing the settlement
with either Miller or McGovern. McGovern testified that
he had followed the plaintiff’s case closely by subscrib-
ing to an e-mail notification system that reported on
case developments, and when the case was taken off
the trial list, he assumed the case had settled. McGovern
then telephoned Miller and told her that he thought the
plaintiff and the defendants had reached a settlement
agreement. The defendants did not introduce any evi-
dence to contradict McGovern’s testimony.
  At the hearing, both parties acknowledged that they
had entered into a settlement agreement subject to the
incorporation of the confidentiality provision. Connors
maintained that the terms of the confidentiality provi-
sion had yet to be negotiated and agreed upon, while
Creager insisted that the terms had already been estab-
lished and needed only to be ‘‘draft[ed]’’ and
‘‘review[ed].’’4 The court found that (1) there was a clear
and unambiguous agreement as to the amount of the
settlement, and (2) there was an agreement for nondis-
closure, the memorialization of which was merely exec-
utory.5 Recognizing that, in order to enter an
enforceable judgment, the court would have to enter
the settlement amount into the record, thereby render-
ing such amount public and defeating the purpose of the
confidentiality provision, the court granted the parties
additional time to execute a confidentiality agreement
on their own. See Suffield Development Associates, Ltd.
Partnership v. National Loan Investors, L.P., 97 Conn.
App. 541, 560–61 n.19, 905 A.2d 1214 (2006) (judgment
must specify any monetary amount owed with certainty
to be enforceable).
  When the parties returned to court on June 17, 2014,
they had not been able to reach an agreement on their
own, and the court granted the plaintiff’s motion to
enforce the settlement agreement, suggesting that the
defendants could not accuse the plaintiff of breaching
an agreement while simultaneously claiming there had
been no agreement. The court found that the parties had
reached a clear and enforceable settlement agreement.
The court ordered the defendants to pay the plaintiff
$105,000 without costs, and ordered the parties not to
disclose the terms of the settlement to anyone other
than their attorneys, accountants, or other entities as
required by law, and to refrain from mutual disparage-
ment. This appeal followed.
   The defendants challenge the court’s legal conclusion
that the settlement agreement was clear and unambigu-
ous; they argue that an element of the agreement, the
confidentiality provision, was incomplete and that the
court, therefore, erred in enforcing the settlement
agreement. The plaintiff argues that the court had
before it sufficient evidence on which to reach its con-
clusion that the settlement agreement was enforceable.
Such evidence included Creager’s notes from the April
28 settlement discussion, Creager’s notes from her tele-
phone conversation with Connors, and the e-mail sent
by Connors alleging the plaintiff ‘‘breached the condi-
tion of confidentiality.’’ This evidence does not render
the settlement agreement unambiguous, however,
because it fails to provide any substantive information
as to the terms of the confidentiality provision.
  We begin with the general principles that guide our
review. ‘‘A trial court has the inherent power to enforce
summarily a settlement agreement as a matter of law
when the terms of the agreement are clear and unambig-
uous.’’ Audubon Parking Associates Ltd. Partnership
v. Barclay & Stubbs, Inc., supra, 225 Conn. 811. ‘‘The
court’s determination as to whether a contract is ambig-
uous is a question of law; our standard of review, there-
fore, is de novo.’’ (Internal quotation marks omitted.)
Electric Cable Compounds, Inc. v. Seymour, 95 Conn.
App. 523, 529, 897 A.2d 146 (2006); see Amica Mutual
Ins. Co. v. Welch Enterprises, Inc., 114 Conn. App. 290,
294, 970 A.2d 730 (2009). ‘‘A contract is unambiguous
when its language is clear and conveys a definite and
precise intent. . . . In contrast, a contract is ambigu-
ous if the intent of the parties is not clear and certain
from the language of the contract itself. . . . If the
language of the contract is susceptible to more than one
reasonable interpretation, the contract is ambiguous.’’
(Internal quotation marked omitted.) Electric Cable
Compounds, Inc. v. Seymour, supra, 95 Conn. App. 529.
   We agree with the defendants that the settlement
agreement was not clear and unambiguous and conse-
quently was unenforceable. Although the parties allow
that the settlement agreement was to contain a confi-
dentiality provision, and that the provision needed to
be ‘‘draft[ed]’’ and ‘‘review[ed],’’ the agreement itself
was not clear and unambiguous because the
agreement’s terms were incomplete, and, thus, not cer-
tain, nor did the terms ‘‘[convey] a definite and precise
intent.’’ Id., 529. Further, the language of the agreement,
as stated on the record, was open to more than one
reasonable interpretation. Id.
  The parties agreed, and the court found, that the
confidentiality provision was a term of the agreement.
Although the parties agreed to the integration of such
a provision into the settlement agreement, they did not
discuss or report to the court any precise terms beyond
the generic modifiers ‘‘confidentiality’’ and ‘‘nondisclo-
sure’’ before the plaintiff filed his motion to enforce
the settlement agreement. ‘‘A contract is not made so
long as, in the contemplation of the parties, something
remains to be done . . . .’’ Klein v. Chatfield, 166
Conn. 76, 80, 347 A.2d 58 (1974). ‘‘[N]umerous Connecti-
cut cases require definite agreement on the essential
terms of an enforceable agreement.’’ (Internal quotation
marks omitted.) Coady v. Martin, 65 Conn. App. 758,
766, 784 A.2d 897 (2001), cert. denied, 259 Conn. 905,
789 A.2d 993 (2002); cf. Willow Funding Co., L.P. v.
Grencom Associates, 63 Conn. App. 832, 844, 779 A.2d
174 (2001) (‘‘[u]nder the modern law of contract, if the
parties so intend, they may reach a binding agreement
even if some of the terms of that agreement are still
indefinite’’).
  The only evidence in the record6 as to the terms
of the confidentiality provision appears in Creager’s
testimony and her notes from the April 28 settlement
negotiation, and Connors’ statements at the Audubon
hearing. Creager’s notes say, ‘‘mutual nondisparage-
ment and nondisclosure,’’ while, at the hearing, the
defendants indicated they needed a particularized confi-
dentiality provision to protect themselves and their
business against potential future litigation. Creager’s
informal notes do not show a ‘‘definite agreement on
the essential terms . . . .’’ (Internal quotation marks
omitted.) Coady v. Martin, supra, 65 Conn. App. 766.
Indeed, when asked at oral argument before this court,
Creager was unable to articulate precisely what the
confidentiality provision was to entail, other than a
nondisparagement clause.7
  The trial court made no findings about the terms of
the confidentiality provision but instead stated: ‘‘Non-
disclosure means you don’t disclose anything.’’ This
generalized interpretation of ‘‘nondisclosure’’ does not
provide any guidance as to either party’s rights or duties
under the provision. See id., 767–68 (declaring
agreement unenforceable when parties had agreed to
assign rights ‘‘at a later date’’ because agreement ‘‘did
not delineate the extent of the interests of the defen-
dants’’ [internal quotation marks omitted]). Conse-
quently, the only language on the record before us is
ambiguous.
   Our decision in WiFiland, LLP v. Hudson, 153 Conn.
App. 87, 100 A.3d 450 (2014), informs our analysis of
the present case. There, an internet provider, the plain-
tiff, and the operators of a recreational vehicle park,
the defendants, entered into settlement discussions to
try to resolve the case, which arose from the defendants’
alleged failure to provide the plaintiff with proper notice
that they had wanted to cancel their internet service.
Id., 91, 92, 104. The plaintiff agreed to accept a specific
monetary amount from the defendants, subject to the
plaintiff’s approval of a confidentiality agreement
drafted by the defendants. Id., 104. After the defendants
submitted the confidentiality agreement to the plaintiff,
however, the plaintiff rejected it because it no longer
wanted to settle for the price previously agreed upon.
Id., 105. In a hearing on the defendants’ motion to
enforce the settlement agreement, the trial court found
that the confidentiality provision was an essential com-
ponent of the parties’ agreement, and the parties had
failed to agree on an essential term. Id., 106. The entire
settlement agreement was conditioned upon the draft-
ing of and agreement to the terms of a confidentiality
provision. See id., 104. The plaintiff had essentially
‘‘reserved the right to reject the confidentiality provi-
sion,’’ and when he exercised this right, the provision
failed, and so too did the rest of the contract. Id., 106–
107. Therefore, this court affirmed the trial court’s deci-
sion to deny the motion to enforce the settlement.
Id., 107.
  Similarly, the settlement agreement in the present
case contained an incomplete essential term, the confi-
dentiality provision, which, as it turned out, was neither
drafted nor approved. The plaintiff argues that the set-
tlement agreement in this case, in contrast to the
agreement in WiFiland, LLP, was not conditioned on
a future event, such as the drafting of a confidentiality
provision. Although the plaintiff did not explicitly
reserve his right to reject the confidentiality provision,
there was no guarantee that any such provision would
have been accepted; otherwise, Creager would not have
needed to ‘‘review’’ the draft of the provision furnished
by the defendants. In WiFiland, LLP, the plaintiff
rejected the defendant’s provision because it hoped to
negotiate a more advantageous settlement, and, here,
the defendants declined, under the circumstances, to
draft a confidentiality provision because of their pro-
fessed belief that a confidentiality agreement was, by
then, pointless. In either scenario, the terms were
incomplete.
   Furthermore, the settlement agreement is not clear
and unambiguous for the related reason that its lan-
guage is ‘‘susceptible to more than one reasonable inter-
pretation . . . .’’ (Internal quotation marks omitted.)
Electric Cable Compounds, Inc. v. Seymour, supra, 95
Conn. App. 529. The parties agree that the confidential-
ity provision remained to be drafted and reviewed, but
the settlement agreement itself lacked definitive lan-
guage about the executory process, rights, or duties to
be included in the provision. The defendants interpreted
the need to ‘‘draft’’ and to ‘‘review’’ the confidentiality
provision to mean that the parties had ‘‘another step’’
ahead of them—agreeing to the particulars of the confi-
dentiality provision—before finalizing the settlement
agreement. The plaintiff argues that ‘‘review’’ meant,
simply, that the plaintiff would check the draft to ensure
it matched the oral agreement the parties reached in
their April 28 settlement negotiation. The plaintiff testi-
fied that the specifics of the confidentiality provision
needed no further negotiation. Nevertheless, ‘‘mutual
nondisparagement and nondisclosure’’ or ‘‘confidential-
ity’’ can reasonably be interpreted to mean different
things; therefore, we agree with the defendants that the
agreement is ambiguous.
   In Ballard v. Asset Recovery Management Co., 39
Conn. App. 805, 810, 667 A.2d 1298 (1995), cert. denied,
236 Conn. 906, 670 A.2d 1306 (1996), relied on by the
plaintiff, this court held that a settlement agreement
was not enforceable because the contract’s language
was not definitive enough to be considered clear and
unambiguous. There, the plaintiff purchasers had
entered into a contract with the defendant seller to buy
real estate in New Milford, but the defendant seller
refused to convey the property. Id., 807. The plaintiffs
brought an action for specific performance and dam-
ages. Id. Before the trial commenced, the parties
attempted to settle the case. Id. The defendants agreed
to pay the plaintiffs $22,500 in exchange for, inter alia,
their withdrawal of the action. Id. The defendants
believed they had conditioned the settlement upon the
plaintiffs’ accounting of $11,000 in expenses by includ-
ing a clause reading: ‘‘In addition, you have agreed to
provide me with the receipts and copies of the cancelled
checks for all of the extras your clients have paid for
in connection with the subject property.’’ (Internal quo-
tation marks omitted.) Id., 807, 809. When the defen-
dants learned that the plaintiffs had not spent as much
as they had represented during the settlement negotia-
tion, the defendants refused to pay the settlement
amount. Id. The defendants maintained that the ‘‘extras’’
clause required the plaintiffs to produce receipts total-
ing their expenses as represented in negotiations,
$11,000, but the plaintiffs claimed that the clause did
not impose a condition upon their agreement to settle.
Id., 809. The clause did not further clarify the meaning,
but the trial court nonetheless found that the settlement
agreement was clear and unambiguous.8 Id., 808. This
court agreed with the defendants that ‘‘the language of
the extras clause is not sufficiently definitive to support
the trial court’s legal conclusion that the contract was
clear, unambiguous and, therefore, enforceable sum-
marily.’’ Id.
  In the present case, the plaintiff and defendants dis-
puted how the confidentiality provision was to be exe-
cuted and the level of detail it required. To the plaintiff,
the execution of the confidentiality provision was minis-
terial—a mere formality. To the defendants, the confi-
dentiality provision was to be a more nuanced and
fastidious effort to protect the defendants’ privacy inter-
ests with, most notably, an articulated enforcement
mechanism. At oral argument before this court, Creager
was unable to articulate what rights, if any, the plaintiff
had under the confidentiality provision. For example,
Creager could not specify whether the opportunity to
review the provision bestowed upon the plaintiff the
authority to reject the confidentiality provision, or even
the settlement itself, because the plaintiff indicated he
never had an ‘‘opportunity to reject any writing.’’ See
Coady v. Martin, supra, 65 Conn. App. 768 (holding
contract unenforceable ‘‘because it did not delineate
the extent of the interests of the defendants . . . and
therefore lacked an essential term’’). Just as this court
concluded in Ballard that the settlement agreement
was unenforceable because it lacked definitive lan-
guage, was susceptible to dispute, and was, thus, not
clear and unambiguous, the settlement agreement on
the record in the present case is unenforceable.
  The judgment is reversed, and the case is remanded
to the trial court for further proceedings.
      In this opinion the other judges concurred.
  1
    We refer herein to Massad-Zion, Massad, and Zion jointly as the defen-
dants and individually, when necessary, by name.
  2
    This provision is variously referred to throughout the transcript and
briefs as a confidentiality agreement, a confidentiality provision, and a non-
disclosure provision. For simplicity, all references in this opinion are to the
confidentiality provision.
  3
    At the time, Miller was pursuing her own action against Massad-Zion.
   4
     Connors conceded that he and Creager both knew how to draft a confi-
dentiality agreement generally but that, in this case, the agreement needed
to be ‘‘nailed down’’ with specificity to ensure that the defendants would
be adequately protected from any form of disclosure in light of their particu-
lar business.
   5
     The court did not address whether the plaintiff actually had breached
the confidentiality of the settlement agreement.
   6
     The court made no findings of fact regarding the plaintiff’s alleged disclo-
sure of the details of the settlement or the terms of the parties’ understand-
ings of the confidentiality provision.
   7
     In his appellate brief, the plaintiff refers to Aquarion Water Co. of Con-
necticut v. Beck Law Products & Forms, LLC, 98 Conn. App. 234, 240, 907
A.2d 1274 (2006) (Aquarion), which held: ‘‘We know of no authority that
precludes contracting parties from engaging in subsequent negotiations to
clarify or to modify the agreement that they had earlier reached.’’ (Internal
quotation marks omitted.) We agree with this proposition; however, it is
inapplicable to the present case. A confidentiality agreement cannot be
clarified or modified as anticipated by Aquarion when it does not yet exist.
There can be no ‘‘subsequent negotiations’’ when there has not been an
initial negotiation. Aquarion might have been applicable if the monetary
amount had been in dispute, for example, because the parties had already
negotiated and agreed to the amount. That was not the case here because,
according to Connors, the confidentiality provision was to include a number
of different details the parties had not yet addressed, such as what informa-
tion was protected, the method of enforcement, and to whom the settlement
details could be disclosed.
   8
     Like the trial court in the present case, the trial court in Ballard did not
address the legal relevance of the disputed terms in the settlement
agreement. Instead, the Ballard trial court looked to a letter written by the
defendant’s lawyer indicating that the parties had come to an agreement.
Ballard v. Asset Recovery Management Co., supra, 39 Conn. App. 809. It
consequently relied on the defendant’s use of the word ‘‘ ‘agreement’ ’’ to
find that the parties had reached an enforceable settlement agreement. Id.
Similarly, in the present case, the court interpreted Connors’ use of the
phrase ‘‘breached the condition’’ in an e-mail to Creager as an acknowledg-
ment that a final contract had been formed between the parties. In both
cases, the trial court ‘‘should have considered all of the language of the
contract,’’ rather than relying on the language contained within the extrinsic
evidence presented to the court. (Emphasis added.) Id. A party’s reference
to a breach, or allusion to an agreement does not, by itself, necessitate a
finding that a contract existed or that such a contract is enforceable.
   The trial court here stated that the defendants could not have claimed a
breach if there had not been a contract. The difficulty with this position is
that, had the plaintiff acted as alleged by the defendants, any potential
confidentiality agreement would have been breached.